Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 12, 2022

                                        No. 04-22-00168-CV

                                IN THE MATTER OF J. E. R-P,

                    From the County Court At Law No 1, Webb County, Texas
                               Trial Court No. 2021JV1000086L1
                           Honorable Hugo Martinez, Judge Presiding


                                           ORDER
        In the underlying case, the State filed a Petition for Waiver of Jurisdiction and
Discretionary Transfer of Juvenile to Criminal District Court to be Tried as an Adult Under
Criminal Proceedings pursuant to section 54.02(a) of the Texas Family Code. After an
evidentiary hearing, the trial court signed an order granting the State’s petition, waiving
jurisdiction, and transferring the juvenile, J.E.R.-P., to criminal district court. J.E.R.-P. has filed
a notice of appeal, stating his intent to appeal the trial court’s order.

        In his notice of appeal, J.E.R.-P. also requests acceleration of disposition. We GRANT
J.E.R.-P.’s request as this appeal is one designated as accelerated by statute and supreme court.
Section 56.01(h-1) of the Texas Family Code provides that the “supreme court shall adopt rules
accelerating the disposition by the appellate court and the supreme court of an appeal of an order
waiving jurisdiction under Section 54.02 and transferring a child to criminal court for
prosecution.” TEX. FAM. CODE § 56.01(h-1). In 2015, the supreme court adopted an order
requiring courts of appeals to dispose of these types of cases within 180 days from the time the
notice of appeal is filed. See Order Accelerating Juvenile Certification Appeals and Requiring
Juvenile Courts to Give Notice of the Right to an Immediate Appeal, Misc. Docket No. 15-9156
(Tex. Aug. 28, 2015). Thus, this appeal is accelerated.




                                                       _________________________________
                                                       Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of April, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court